Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                            No. 3D20-1920
                     Lower Tribunal No. F06-34231B
                          ________________

                          Augustin Fleurimond,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Tanya Brinkley, Judge.


     Law Office of Debra Kay Cohen, and Debra Kay Cohen, for appellant.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.